Title: From James Madison to William Pinkney, 21 March 1808
From: Madison, James
To: Pinkney, William



private
Dear Sir
Washington March 21st. 1808.

I ought to have acknowledged your favour of Decr. 7. by the B. packet which conveyed an acknowledgment of your public letters.  It was made impossible however by the state of my health.  I have since had the pleasure of your two private letters of the 21st. of Decr. & 24th. of Jany.  I thank you much for those valuable marks of your attention, and for the sundry printed articles to which it has also been extended.  You already know that a continuation of them will be highly acceptable.  I shall endeavor, tho’ I fear with every imperfect success, to make you the proper returns.  The publications in this Country, excepting newspapers, are few, and sometimes never find their way even to Washington.  It is very lately only that this happened to the venomous pamphlet republished in England.  An antidote to that was published, and I will endeavor to procure a copy for some future opportunity.
Your Commission & Credentials I hope will have been recd. before you receive this.  I have the pleasure to mention that there was no dissent in the Senate to the nomination of the President.  The malice which perverts so many things, has insinuated to the public, that the nomination was produced by the satisfactory tenor of your communications acknowledged in my last public letter, and by that alone.  The truth is that the nomination preceded the arrival of those communications; and it is equally true that the purpose of making it, was never for a moment suspended in the mind of the President.
Will you permit me to refer you to my letters to your predecessor for a note of sundry books wanted for the office which would still be acceptable, and to request that, besides the smaller articles of that sort, you would avail the office, of your judgment in selecting useful works, as they come out, on subjects entitling them to a place on the official shelves.  You will find also in the files of the Legation, a description of the paper, which it is wished may be uniformly used in the correspondence with the Dept. of State.  An attention to that rule will have the important advantage, of avoiding the necessity & the errors of recording; as the originals can be bound in volumes and become themselves the record.  This has been done in one instance, and the conveniency of it strongly recommends it in others.  I have already suggested the expediency of your writing by the Monthly B. packet which plies between Falmouth & N. York; especially as the ordinary opportunities fail, and as the bulk of your despatches may not incur too much postage on the way from London.  I can only add for the present, that I remain very sincerely & respectfully yrs.

James Madison

